Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a switching driving circuit, comprising: a switch configured to switch a driving current supplied to a target circuit comprising at least one light emitting device; a sensing resistor connected to the switch; a controller configured to control the switch by comparing a sensing voltage applied to the sensing resistor with a reference voltage and particularly including “ a compensation circuit configured to receive the reference voltage, an input voltage applied to one end of the target circuit, and an output voltage output from the other end of the target circuit connected to the switch, and output a modified reference voltage based on an amount of variation of the input voltage and the output voltage”, as recited in claim 1 (claims 2-14 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a driving method of a switch comprising a compensation circuit, the method comprising: controlling the switch configured to switch a driving current supplied to a target circuit comprising at least one light emitting device by comparing a sensing voltage applied to a sensing resistor connected to one end of the switch with a reference voltage and particularly including “measuring an input voltage input into one end of the target circuit and an output voltage output from the other end the target circuit connected to the other end of the switch; and outputting a modified reference voltage by varying the reference voltage based on an amount of variation of the input voltage and the output voltage, wherein the switch is configured to be turned off in response to the sensing voltage and the reference voltage being substantially identical to each other  ”, in combination with the remaining claimed limitations as recited in claim 15 (claims 16-23 are allowable since they are dependent on claim 15).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a switching driving circuit, comprising: a switch configured to switch a driving current supplied to a target circuit comprising at least one light emitting device; a sensing resistor connected to the switch; a controller configured to control the switch by comparing a sensing voltage applied to the sensing resistor with a reference voltage and particularly including “ a compensation circuit configured to receive the reference voltage, an input voltage applied to one end of the target circuit, and an output voltage output from the other end of the target circuit connected to the switch, and output a modified reference voltage based on an amount of variation of the output voltage and wherein the switch is configured to be turned off in response to the sensing voltage and the reference voltage being substantially identical to each other ”, in combination with the remaining claimed limitations as recited in claim 24 (claims  25-27 are allowable since they are dependent on claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844